Case 1:00-cv-01160-NGG Document 88 Filed 05/06/20 Page 1 of 3 PageID #: 534




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     WILLIAM FIGUEROA,
                              Petitioner,                MEMORANDUM & ORDER
                                                           00-CV-1160 (NGG)
                  -against-
     JAMES J. WALSH,
                              Respondent.


          NICHOLAS G. GARAUFIS, United States District Judge.
          The court has received three submissions from pro se Petitioner
          William Figueroa. (See Feb. 28, 2019 Letter Mot. for Leave to File
          Rule 60(b)(6) Mot. (Dkt. 85); Sept. 30, 2019 Mot. to Compel
          (Dkt. 86); Apr. 3, 2020 Mot. for Release due to COVID-19 Pan-
          demic (Dkt. 87).) In brief, Mr. Figueroa seeks leave to file a mo-
          tion to reopen this proceeding in light of the Second Circuit’s
          decision in Fernandez v. Capra, 916 F.3d 215 (2d Cir. 2019), for
          certain discovery, and for an order granting his immediate re-
          lease in light of the ongoing COVID-19 pandemic. For the reasons
          discussed herein, all three motions are DENIED.
          The court assumes familiarity with the underlying facts, proce-
          dural history, and relevant law as set forth in its prior decisions.
          (See, e.g., Nov. 9, 2016 Order (Dkt. 75); May 16, 2013 Order
          (Dkt. 69); Mar 3, 2020 Order (Dkt. 52); May 1, 2008 Order (Dkt.
          42.) Petitioner was convicted of murder in 1991 in the New York
          Supreme Court, Kings County. Since his conviction, Petitioner
          has filed multiple successive petitions and received multiple
          warnings that further filings may result in the imposition of sanc-
          tions.
          Petitioner’s first submission seeks leave to file a Rule 60(b)(6)
          motion to reopen this proceeding in light of the Second Circuit’s
          2019 decision in Fernandez. Though the motion is styled as a
          challenge to the validity of this court’s February 1, 2001 order




                                            1
Case 1:00-cv-01160-NGG Document 88 Filed 05/06/20 Page 2 of 3 PageID #: 535




          denying Petitioner’s original habeas petition, this challenge is
          premised on subsequent developments in the substantive law
          and, as such, is properly construed as a motion for leave to file a
          successive habeas petition. See Gonzalez v. Crosby, 545 U.S. 524,
          531-32 (2005) (Rule 60(b) motion “based on a purported
          change in the substantive law governing the claim” is properly
          construed as second or successive petition). As this court has re-
          peatedly advised Petitioner, such applications must be made to
          the United States Court of Appeals for the Second Circuit in the
          first instance, as this court lacks jurisdiction over any successive
          petitions unless Petitioner has first sought and received authori-
          zation from that court. (See, e.g., Nov. 9, 2016 Order.) Further,
          the court previously warned Petitioner that “[s]hould [he] con-
          tinue to file successive petitions without first seeking authoriza-
          tion from the Second Circuit, the court will exercise its discretion
          to deny those motions outright.” (Id.) The court so exercises its
          discretion, and the motion is DENIED.
          Petitioner’s third submission, seeking immediate release due to
          the COVID-19 pandemic, raises an entirely new basis for relief
          and is likewise construed as a second or successive petition. Ac-
          cordingly, the court DENIES that motion for the reasons dis-
          cussed in the preceding paragraph.1
          Finally, Petitioner’s second submission seeks an order compelling
          production of several documents that he contends qualify as
          Brady material. Since, however, a judgment against Petitioner
          was entered on February 5, 2001 (see Dkt. 19), he cannot move
          this court for leave to take discovery unless and until these pro-
          ceedings are reopened, either by this court under Rule 60, or by




          1
            Even if this court had jurisdiction to entertain this petition, it would lack
          jurisdiction to grant the requested relief, which is properly sought in the
          courts of the State of New York in the first instance.




                                                2
Case 1:00-cv-01160-NGG Document 88 Filed 05/06/20 Page 3 of 3 PageID #: 536




              the Second Circuit under 28 U.S.C. § 2244(b). Accordingly, this
              motion is also DENIED.
              For the foregoing reasons, Petitioner William Figueroa’s (Dkt.
              85) Motion for Leave to File a Rule 60(b)(6) Motion, Petitioner’s
              (Dkt. 86) Motion to Compel, and Petitioner’s (Dkt. 87) Motion
              for Release are each DENIED.
              The Clerk of Court is respectfully DIRECTED to mail a copy of
              this order to pro se Petitioner William Figueroa at his address of
              record.


     SO ORDERED.


     Dated:      Brooklyn, New York
                 May 6, 2020

                                                         _/s/ Nicholas G. Garaufis_
                                                         NICHOLAS G. GARAUFIS
                                                         United States District Judge




                                              3
